Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 17, 2016                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  154556(77)                                                                                        Bridget M. McCormack
  154557                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  COLOMA CHARTER TOWNSHIP,                                                                                            Justices
          Plaintiff/Counterdefendant-
          Appellee,
                                                                    SC: 154556
  v                                                                 COA: 325226
                                                                    Berrien CC: 13-000317-CZ
  BERRIEN COUNTY and BERRIEN COUNTY
  SHERIFF’S DEPARTMENT,
             Defendants/Counterplaintiffs-
             Appellants,
  and
  LANDFILL MANAGEMENT COMPANY, INC.,
  and HENNESSY LAND COMPANY,
            Defendants-Appellants.

  JOE HERMAN, SUE HERMAN, JAY JOLLAY,
  SARAH JOLLAY, JERRY JOLLAY, NEAL
  KREITNER, TONY PETERSON, LIZ
  PETERSON, RANDY BJORGE, ANNETTE
  BJORGE, and TINA BUCK,
             Plaintiffs-Appellees,
                                                                    SC: 154557
  v                                                                 COA: 325335
                                                                    Berrien CC: 05-003247-CZ
  BERRIEN COUNTY,
             Defendant-Appellant.
  __________________________________________/

         On order of the Chief Justice, the motion of the Michigan Sheriffs’ Association to
  participate as amicus curiae and to file an amicus brief in support of the application for
  leave to appeal is GRANTED. The amicus brief submitted on November 8, 2016, is
  accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 17, 2016
                                                                               Clerk